Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 26-68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 31, 34-41, 44, 47-54, 56, 59-63, 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Munukutla et al. (US PGPUB 20170200472), Joshi et al. (US PGPUB 20180121733), Wildey et al. (US PGPUB 20160358360) and in further view of Dallas et al. (US PGPUB 20160173749).
[Claim 26]
Munukutla teaches an apparatus comprising: a housing (Paragraph 51, device 200 has housing);
a camera to capture a series of images (Paragraph 52); a display (208, figure 2, Paragraph 51); a battery (296);
a motion sensor to provide motion data (motion sensor 206, Paragraph 53); wireless communication circuitry (Paragraph 51, a mobile phone has wireless communication); at least one memory (210); and processor circuitry (204) to generate first frame quality scores for the images based on: (a) the motion data, and (b) autofocus data (Paragraph 54, the score for discrete segments is generated by analyzing various attributes such as motion sensors available in the electronic device 200 (i.e., pan, zoom-in, zoom-out, tilt, random camera movements), motion activity-based weighting for visual analysis, proximity of the segment to the Captured image and other predetermined weight attributes such as face detection, determining zoom ratio using camera cues, determining auto-focus information using the camera cues, determining blur, brightness, and contrast values, and frame quality or motion based qualification metrics); select an image from the images based on the first frame quality scores (Paragraph 49, an alternate key moment image with a score above a certain threshold and closest in time to the captured image is selected as a new key moment image for subsequent analysis and playback).
Munukutla fails to teach predict a second frame quality score with a model based on the first frame quality scores and saving the selected image. However Joshi teaches in fig. 3 that the Quality Predictor begins operation by receiving 300 a machine-learned predictive quality model, the quality model automatically generated from a combination of features extracted from image frames of each of a plurality of training sets and corresponding human quality ratings. Each set comprises 310 a temporal sequence of image frames of an arbitrary scene. Further, in various implementations, each human quality rating defines 320 a subjective quality of an output video generated by an image sequence processing algorithm from the corresponding training set. Given the predictive quality model, the Quality Predictor then receives 330 a candidate set comprising a temporal sequence of image frames of an arbitrary scene. Next, in various implementations, the Quality Predictor applies 340 the quality model to features extracted from image frames of the candidate set to generate a quality score. This quality score defines 350 a predicted subjective quality of an output video that can be generated by the image sequence processing algorithm from the candidate set. Finally, in various implementations, if the predicted quality score exceeds 360 a predetermined threshold, the Quality Predictor automatically applies the image sequence processing algorithm to the candidate set to generate the corresponding output video (Paragraph 70). 
Therefore taking the combined teachings of Munukutla and Joshi, it would be obvious to one skilled in the art before the effective filing date of the invention to have a second frame quality score with a model based on the first frame quality scores in order to reduce computational overhead by applying a machine-learned quality model to predict the output quality of an image sequence.
 Munukutla in view of Joshi fails to teach aligning at least some of the images to the selected image, merge at least some of the aligned images and the selected image to generate a composite image and save the composite image. However Wildey teaches by executing the software application, the electronic processor is configured to receive a plurality of images (e.g., automatically retrieved from one or more social media websites or other image sources, manually selected by a user through a graphical user interface, or a combination thereof). The plurality of images may include portrait images of one or more subjects. The electronic processor is also configured to create a stack of images using the plurality of images, wherein the stack of images includes a base image. To create the stack of images, a first image from the plurality of images is stacked or layered on the base image. The first image is scaled, translated (re-positioned), and rotated to align a subject displayed in the first image (or a portion thereof) with a subject displayed in the base image. The transparency of the first image, the base image, or both the first image and the base image is adjusted such that portions of the base image are viewable through the first image. The first image and the base image are then combined to create a composite image. This process may be repeated by stacking another image from the plurality of images onto the created composite image (Paragraph 4). After the electronic processor 12 generates a composite image, the electronic processor 12 may display the composite image to a user (e.g., on the display device 18) for review. A user may save, print, or transmit (e.g., as or included in an e-mail message or included in a post to a social media network) the composite image as desired (Paragraphs 44 and 46).
Munukutla in view of Joshi and Wildey fails to teach a gyroscope. However Dallas teaches having a gyroscope to measure motion since a gyroscopic sensor and the detected motion of the camera unit is angular of the camera unit around at least one axis, preferably around three
orthogonal axes. This has proven effective, because during normal use rotational motion
typically provides a larger degree of motion blur than translational motion, and also because the
amount of image blur caused by rotation is independent of scene depth. Thus, use of rotational
motion to indicate the degree of blurring has been observed to provide greater effectiveness than translational motion (Paragraph 56). Therefore taking the combined teachings of Munukutla,
Joshi, Wildey and Dallas, it would be obvious to one skilled in the art before the effective filing
date of the invention to have a gyroscope to measure motion since a gyroscopic sensor and the
detected motion of the camera unit is angular of the camera unit around at least one axis,
preferably around three orthogonal axes. This has proven effective, because during normal use
rotational motion typically provides a larger degree of motion blur than translational motion, and
also because the amount of image blur caused by rotation is independent of scene depth. Thus,
use of rotational motion to indicate the degree of blurring has been observed to provide greater
effectiveness than translational motion.
 [Claim 27]
Munukutla teaches wherein the processor circuitry is to identify the series of images in response to a shutter signal (Paragraph 48, as shown in FIG. 1B, initially, the plurality of images (i.e., frames) are captured in the background prior to and after pressing a camera shutter (i.e., shutter icon) to capture an image.  Further, the captured image is analyzed to identify an out-of-focus blur, motion blur distortion, and/or blurring from extreme light intensity.).
[Claim 28]
Munukutla teaches wherein the camera is to capture the series of images based on a shutter signal (Paragraph 48).
 [Claim 31]
Munukutla teaches wherein the processor circuitry is to generate the first frame quality scores in response to a shutter signal (Paragraph 48).
[Claim 34]
Munukutla teaches wherein the processor circuitry is to detect blur associated with the images (Paragraph 48).
[Claim 35]
Munukutla teaches wherein the processor circuitry is to generate the first frame quality scores based on a motion blur score associated with the gyroscope (Paragraph 54, frame quality or motion-based qualification metrics).
[Claim 36]
Munukutla teaches wherein the processor circuitry is to generate the first frame quality scores based on an autofocus measure (Paragraph 54).
[Claim 37]
Munukutla teaches wherein the processor circuitry is to generate the first frame quality scores based on motion of a frame (Paragraph 54, frame quality or motion-based qualification metrics).
[Claim 38]
Wildey teaches wherein the display is to present the selected image (Paragraph 37, In some embodiments, the electronic processor 12 generates a preview of the composite image generated based on a generated random number that is displayed to a user with in a user interface) in order for the user to see the image and make sure the image is right.
[Claims 39-41, 44, 47-51]
These claims are storage claims similar to claims 26-28, 31 and 34-38 and are therefore analyzed and rejected based upon claims 26-28, 31 and 34-38 respectively. Claim 39 is similar to claim 26 except it recites a higher quality image and Wildey teaches at Paragraph 46 that the electronic processor 12 may be configured to change the order of the stack to improve the resulting composite image (e.g., randomly, based on the brightness, sharpness, contrast, etc. of images, based on color distributions of images, based on background parameters of images, etc.).
[Claims 52-54,56,59-63]
These claims are apparatus claims similar to claims 26-28 and 31 and 34-38 and are therefore analyzed and rejected based upon claims 26-28, 31 and 34-38 respectively. Claims 52, 58 and 63 are similar to claim 26, 33 and 38 except for a high dynamic range image. In photography and videography, multi-exposure HDR capture is a technique allowing to capture high dynamic range images by taking and then combining several different exposures of the same subject matter. Wildey teaches at Paragraph 46 that the electronic processor 12 may be configured to change the order of the stack to improve the resulting composite image (e.g., randomly, based on the brightness, sharpness, contrast, etc. of images, based on color distributions of images, based on background parameters of images, etc.). Images are combined based on brightness which results in technique allowing to capture high dynamic range images by taking and then combining several different exposures of the same subject matter.
[Claims 65 and 67]
Wildey teaches wherein the processor circuitry is to save the composite image as a higher quality image (Paragraph 46, the electronic processor 12 may be configured to change the order of the stack to improve the resulting composite image (e.g., randomly, based on the brightness, sharpness, contrast, etc. of images, based on color distributions of images, based on background parameters of images, etc.) and to save the images as lower quality images (Paragraph 19,  the electronic processor 12 may execute the software application to access and process data (e.g., images) stored in the memory 14).
Claims 29, 30, 32, 33, 42, 43, 45, 46, 55, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Munukutla et al. (US PGPUB 20170200472), Joshi et al. (US PGPUB 20180121733), Wildey et al. (US PGPUB 20160358360), Dallas et al. (US PGPUB 20160173749) and in further view of Penha et al. (US PGPUB 20160357400).
[Claims 29 and 30]
Munukutla in view of Joshi and Wildey and Dallas fail to teach wherein the display is
interactive, and the camera is to capture the series of images based on a tap on the
interactive display and wherein the interactive display is a touch screen to receive the tap. However Penha teaches Media capture user interface 500 includes a shutter button 514 (illustrated as a shutter release icon).  As shown in FIG. 5F, media capture user interface 500 is configured to detect activation of shutter button 514 (e.g., through tap gesture 518).  In response to detecting activation of the shutter button 514, portable multifunction device 100 groups a plurality of images 512 acquired by the camera in temporal proximity to the activation of shutter button 514 into a sequence of images (e.g., a so-called "enhanced photo", Paragraphs 227 and 351) in order to make the device smaller by providing shutter icon on the display. Therefore taking the combined teachings of Munukutla, Joshi, Wildey, Dallas and Penha, it would be obvious to one skilled in the art before the effective filing date of the invention to have the display is interactive, and the camera is to capture the series of images based on a tap on the
interactive display and wherein the interactive display is a touch screen to receive the tap ) in order to make the device smaller by providing shutter icon on the display. 
[Claim 32]
Munukutla in view of Joshi and Wildey and Dallas fail to teach selecting a predefined number of images after the representative image. However Penha teaches that selecting a predefined number of images after the representative image.  In some embodiments, the predefined grouping criteria include selecting images in a predefined range of time immediately after detecting activation of the shutter button (Paragraph 354) in order to make it easier for the user to select images by a same icon. Therefore taking the combined teachings of Munukutla, Joshi, Wildey, Dallas and Penha, it would be obvious to one skilled in the art before the effective filing date of the invention to have selected a predefined number of images after the representative image in order to make it easier for the user to select images by a same icon.
[Claim 33]
Munukutla in view of Joshi and Wildey and Dallas fail to teach save the selected image in response to a shutter signal. Penha teaches that in some embodiments, representative image 512-4 corresponds to an image that was acquired shortly after detecting activation of the shutter button 514, at a time that takes into account shutter lag (the time delay between detecting activation of the shutter button and capturing/storing the representative image, Paragraph 228). Image 512-4 is a selected image (figure 5k) in order to record an interesting moment without the chance of losing a shot. Therefore taking the combined teachings of Munukutla, Joshi, Wildey, Dallas and Penha, it would be obvious to one skilled in the art before the effective filing date of the invention to have save the selected image in response to a shutter signal in order to record an interesting moment without the chance of losing a shot.
[Claims 42, 43, 45 and 46]
These claims are storage claims similar to claims 29, 30, 32 and 33 and are therefore analyzed and rejected based upon claims 29, 30, 32 and 33 respectively. 
[Claims 55, 57 and 58]
These claims are apparatus claims similar to claims 29, 32 and 33 and are therefore analyzed and rejected based upon claims 29, 32 and 33 respectively.
Claims 64, 66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Munukutla et al. (US PGPUB 20170200472), Joshi et al. (US PGPUB 20180121733), Wildey et al. (US PGPUB 20160358360), Dallas et al. (US PGPUB 20160173749) and in further view of Takeuchi. (US PGPUB 20160357400).
[Claims 64, 66 and 68]
Munukutla in view of Joshi and Wildey and Dallas fail to teach fail to teach wherein the camera is to capture the series of images before and after the shutter signal, the images including raw image data. However Takeuchi teaches when the shutter (mechanical) 41 provided on the digital camera 30 is depressed (YES at Step S30), the control section 37 extracts a frame image (RAW image) captured by burst continuous shooting immediately before or after this operation timing (Step S42), performs development processing on the frame image (RAW image)(Step S44), and stores the resultant image in the recording medium 36 as a processed image (image that has been subjected to compression encoding processing, such as a “JPEG image”) (Step S46, Paragraph 50). Therefore taking the combined teachings of Munukutla, Joshi, Wildey, Dallas and Takeuchi, it would be obvious to one skilled in the art before the effective filing date of the invention to have wherein the camera is to capture the series of images before and after the shutter signal, the images including raw image data in order to capture a desired image.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696